Citation Nr: 0528040	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  01-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), for purposes of accrued benefits.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to total rating based on 
individual unemployability due to service-connected 
disability, for purposes of accrued benefits.

(The motion for revision of a January 31, 1985, Board of 
Veterans' Appeals (Board) decision that denied service 
connection for PTSD for the purpose of accrued benefits will 
be the subject of a separate decision by the Board.)




REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney 
at Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970, 
and died in August 1982.  The appellant is his widow.

By decisions dated in January 1985 and February 1987, the 
Board denied the appellant's claims for service connection 
for a psychiatric disability, to include PTSD, for purposes 
of accrued benefits, and for a total rating based on 
individual unemployability due to service-connected 
disability for purposes of accrued benefits.  In a letter 
dated in February 2000, the Regional Office (RO) informed the 
appellant that these accrued benefits claims had again been 
denied.  The claimant appealed to the Board and by a decision 
dated in May 2002, the Board denied both of these claims 
because new and material evidence had not been submitted to 
reopen them.  The claimant appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  
By a January 2004 order, the Court vacated the Board's May 
2002 decision.

In the course of the appeal from the 2000 RO action, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted; it 
described VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative, if any, of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) VA must ask the claimant to 
provide any evidence in her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Court determined that VA had failed to comply with the 
duty to notify as prescribed by the VCAA.  Accordingly, the 
Court vacated the Board's May 2002 decision regarding these 
two issues, and remanded in order to ensure that the 
appellant receives the due process to which she is entitled 
under the VCAA.  The case is therefore REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
must notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record (1) that is necessary to 
substantiate the appellant's claims 
to reopen; (2) that VA will seek to 
provide; (3) that the claimant is 
expected to provide; and (4) the RO 
must specifically instruct the 
claimant to provide any evidence in 
her possession that pertains to the 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
appellant and her representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the appellant until she is notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

